Citation Nr: 1600289	
Decision Date: 01/05/16    Archive Date: 01/12/16

DOCKET NO.  10-13 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to nonservice-connected pension.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

April Maddox, Counsel



INTRODUCTION

The Veteran served on active duty from October 1972 to October 1975. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.

The Veteran indicated on his March 2010 VA Form 9 that he wished to testify at a Board hearing before a Veterans Law Judge sitting at the RO.  However, in an April 2010 communication, he changed his request to a Board hearing conducted in Washington, D.C.  As such, in a June 2011 letter, the Veteran was advised that his requested hearing at the Board's Central Office in Washington, D.C., had been scheduled for August 2011.  However, the Veteran failed to report to the scheduled hearing.  Therefore, the Board hearing request is considered withdrawn.  See 38 C.F.R. § 20.702(d) (2015).

This case was previously before the Board in November 2011 at which time it was remanded for additional development.  Significantly, the Board remanded the issue pertaining to the low back to obtain outstanding service treatment records (STRs) and remanded the issue pertaining to nonservice-connected pension for issuance of a statement of the case pursuant to Manlincon v. West, 12 Vet. App. 238 (1999).  A statement of the case regarding the pension issue was issued in February 2014 and the Veteran perfected an appeal as to this issue later in February 2014.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

With regard to the low back issue, a review of the record shows that the Veteran was diagnosed with lumbar spine moderately advanced degenerative disc changes at L5-S1 level with degenerative joint changes at the same level and posterior facet joints and associated pain during a June 2007 VA general examination in association with his claim for nonservice-connected pension.  

The Veteran alleges that, while he was on active duty at Camp Lejeune, North Carolina, between April and September 1973 he sustained a back injury and was seen at a base clinic (possibly Courthouse Bay Dispensary).  Also, in his October 2008 notice of disagreement, the Veteran wrote that his back problem was due to carrying back packs while cleaning up after the war.  In May 2010 correspondence he wrote that he was "loaded down with [a] back pack," resulting in an injury to his back.  He has indicated that he had not received any treatment for his back in the intervening period since his discharge from active duty.  He could not recall whether he was treated for his back while stationed in Germany.

In the November 2011 Board remand, it was noted that the STRs were certified to be unavailable in a February 2008 VA memorandum.  Pursuant to the November 2011 remand, additional attempts were made to obtain the Veteran's missing STRs.  However, despite these attempts, the Veteran's STRs were, once again, certified to be unavailable in a January 2013 VA memorandum.  Given the missing STRs, VA has a heightened duty to assist the Veteran in developing his claim.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  

The Veteran has not yet been afforded a VA examination for the purpose of determining whether his current low back disorder is related to his military service.  The Veteran's current diagnosis of lumbar spine moderately advanced degenerative disc changes at L5-S1 level along with his statements concerning an in-service injury to the low back are sufficient to trigger the duty on the part of VA to provide an examination as to this claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Therefore, the Veteran should be afforded a VA examination so as to determine the nature and etiology of his low back disorder.

With regard to both the low back and pension issues, a review of the record shows that there are outstanding records from the Social Security Administration (SSA).  Specifically, in December 2006 correspondence, it is noted that the Veteran was awarded Supplemental Security Income beginning January 2007.  However, review of the claims file does not reveal that any attempt has been made to obtain the Veteran's complete records from SSA.  Because SSA records are potentially relevant to the Board's determination, VA is obliged to attempt to obtain and consider those records.  38 U.S.C.A. § 5103A(c)(3); 38 C.F.R. § 3.159(c)(2); see also Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).  Therefore, a remand is necessary in order to obtain records from SSA.

Finally, while on remand, the Veteran should be provided with an opportunity to identify any VA or non-VA healthcare provider who has treated him for his 
claimed low back disorder since service.  Significantly, the record includes VA treatment records dated through March 2010 but nothing since March 2010.  Thereafter, any identified records should be obtained for consideration in the Veteran's appeal.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be given an opportunity to identify any VA or non-VA healthcare provider who treated him for his claimed low back disorder since service.  After securing any necessary authorization from him, obtain all identified treatment records, to include VA treatment records dated March 2010 to the present.

For private records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  Obtain complete copies of any determination on a claim for disability benefits from SSA as well as the medical records that served as the basis for any such determination.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  After obtaining any outstanding treatment records, schedule the Veteran for an appropriate VA examination to determine the current nature and etiology of his low back disorder.  The claims file and a copy of this Remand are to be made available to and reviewed by the examiner in connection with the examination.  The examination report is to contain a notation that the examiner reviewed the claims file.  The examination is to include a review of the Veteran's history and current complaints, as well as an evaluation of this disorder, and any tests deemed necessary.

(A)  The examiner should identify all current low back disorders found to be present, to include lumbar spine moderately advanced degenerative disc changes at L5-S1 level with degenerative joint changes at the same level and posterior facet joints and associated pain diagnosed during a June 2007 VA general examination.  

(B)  For each diagnosed low back disorder, the examiner should offer an opinion as to whether it is at least as likely as not that such disorder is  related to the Veteran's military service, to include his claimed low back injury and/or strain to the low back during service while carrying back packs.

In offering any opinion, the examiner must consider the Veteran's lay statements regarding the incurrence of his claimed low back disorder and the continuity of symptomatology.  The rationale for any opinion offered should be provided.

4.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




